Citation Nr: 0804908	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-39 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling effective 
September 10, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  Service in Vietnam is evidenced of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD, evaluated as 30 percent disabling from 
the date of the claim, September 10, 2004.  The veteran 
disagreed with the initial disability rating and timely 
appealed.

In October 2007, the veteran, his wife and his representative 
presented evidence and testimony in support of his claim at a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge (AVLJ).  A transcript of that hearing is associated 
with the veteran's VA claims folder.

Issues not on appeal

In a December 2003 rating decision, the RO denied the 
veteran's claim for service connection for epileptic seizures 
and athlete's foot.  In a May 2004 notice of disagreement, 
the veteran disagreed only with the decision regarding 
epileptic seizures.  The RO issued a statement of the case 
regarding the veteran's claim for service connection for 
epileptic seizures and the veteran timely appealed.  However, 
in October 2007, the veteran submitted a written request to 
withdraw his appeal of service connection for epileptic 
seizures.  Thus, neither issue is in appellate status.  See 
38 C.F.R. § 20.201 (2007) [a notice of disagreement begins an 
appeal]; see also 38 C.F.R. § 20.204 (2007) [An appellant may 
withdraw any issue by submitting a written request which 
includes the veteran's name, VA claim number, and a statement 
indicating an intent to withdraw the issue].  Neither issue 
will be discussed any further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For reasons explained immediately below, the Board believes 
that this case must be remanded for additional evidentiary 
development

The Board observes that the veteran is presently receiving 
Social Security Administration (SSA) disability benefits, as 
evidenced in a February 2006 letter from SSA to the RO 
reporting that the veteran was granted SSA disability 
effective from August 2004, at least in part because of his 
PTSD.  In the October 2007 hearing, the veteran testified 
that he received SSA disability.  There are no SSA records in 
evidence.  

In Murincsak v. Derwinski, 2. Vet. App. 363 (1992), the 
United States Court of Appeals for Veterans Claims held that 
VA's statutory duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits.  Therefore, the AOJ must 
obtain the records from SSA pertaining to the veteran's PTSD 
condition.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
SSA disability benefits, including any 
medical records. Any records so obtained 
should be associated with the veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claim of entitlement to service connection 
for PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response. Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
ActingVeterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



